Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 1 of 55 Page ID
                                  #:1635




                           EXHIBIT A
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 2 of 55 Page ID
                                  #:1636



 1   Korey A. Nelson (admitted pro hac vice)
     knelson@burnscharest.com
 2
     Lydia A. Wright (admitted pro hac vice)
 3   lwright@burnscharest.com
     BURNS CHAREST LLP
 4
     365 Canal Street, Suite 1170
 5   New Orleans, LA 70130
     Telephone: (504) 799-2845
 6
     Facsimile: (504) 881-1765
 7
     Counsel for Plaintiffs
 8   Additional Counsel on Signature Page.
 9

10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
                                EASTERN DIVISION
12
13   RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
     FUENTES, ABDIAZIZ KARIM, and                  SHKx
14   RAMON MANCIA, individually and
15   on behalf of all others similarly situated,   THIRD AMENDED
                                                   COMPLAINT FOR
16                        Plaintiffs,              DECLARATORY AND
17                                                 INJUNCTIVE RELIEF AND
     v.
                                                   DAMAGES
18
     THE GEO GROUP, INC.,
19
20
                          Defendant.

21
22
23                               PRELIMINARY STATEMENT
24
            1.     This action arises from systematic and unlawful wage theft, unjust
25
     enrichment, and forced labor at one of the nation’s largest and deadliest civil
26


                                                   1
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                               5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 3 of 55 Page ID
                                  #:1637



 1   immigration detention facilities, California’s Adelanto ICE Processing Center
 2
     (“Adelanto” or the “Adelanto Facility”), and extending to nearly every immigration
 3
     detention facility operated by Defendant the GEO Group, Inc. (“GEO”).
 4
 5          2.     Adelanto is a civil immigration detention center owned and operated for
 6   profit by GEO.
 7
            3.     GEO is a multibillion-dollar corporation that owns and operates detention
 8
 9   facilities around the world, including at least fourteen civil immigration detention centers
10   in the United States. GEO has made billions in revenue from its contracts with United
11
     States Immigrations and Customs Enforcement (“ICE”) to operate these facilities.
12
13          4.     Although it is contractually required to provide for all essential detention

14   services at Adelanto, GEO uses free or nearly-free labor of civilly detained immigrants
15
     to perform those services in order to maximize profits.
16
17          5.     GEO pays detained immigrants just $1 per day, or nothing at all, to

18   maintain and operate Adelanto.
19
            6.     This labor is not voluntary in any meaningful sense. GEO maintains a
20
     corporate policy and uniform practice at Adelanto of withholding necessary care from
21
22   its detainees to ensure a ready supply of available labor needed to operate the Facility.
23
     As a result, detainees are forced to submit to GEO’s $1 per day scheme in order to buy
24
     the basic necessities – including food, water, and hygiene products – that GEO refuses
25
26   to provide for them.


                                                  2
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 4 of 55 Page ID
                                  #:1638



 1         7.     In at least fourteen of its immigration detention centers nationwide,
 2
     including Adelanto, GEO requires detained immigrants to perform uncompensated
 3
     janitorial and maintenance work under threat of solitary confinement and criminal
 4
 5   prosecution. This uncompensated labor is neither required nor permitted by ICE’s
 6   Performance-Based National Detention Standards (“PBNDS”) or GEO’s contracts
 7
     with ICE.
 8
 9         8.     GEO maintains a corporate policy and uniform practice at its civil
10   immigration detention centers, including Adelanto, of threatening detainees who refuse
11
     to work with disciplinary segregation or solitary confinement, reporting their actions to
12
13   ICE, or referring them for criminal prosecution. These abusive practices and threats of

14   serious harm ensure that detained immigrants will continue working for subminimum
15
     wages or nothing at all, thus unlawfully enhancing GEO’s profit margins.
16
17         9.     Pursuant to GEO’s policies and practices at nearly every civil immigration

18   detention facility the company operates, detained immigrants face an impossible choice:
19
     either perform uncompensated labor under threat of serious harm, or “volunteer” to
20
     work for GEO for between $1 and $4 per day.
21
22         10.    GEO significantly reduces its labor costs and expenses, and increases its
23
     already vast profits, by unlawfully forcing and coercing detained immigrants to perform
24
     labor at subminimum wages. These policies and practices violate California minimum
25
26   wage law, the California Unfair Competition Law, the California common law of unjust


                                                3
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 5 of 55 Page ID
                                  #:1639



 1   enrichment, and the California and federal Trafficking Victims Protection Acts, which
 2
     prohibit forced labor.
 3
            11.        Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and
 4
 5   Ramon Mancia, individually and on behalf of all others similarly situated, bring this class
 6   action lawsuit to stop the economic exploitation of detained immigrants in GEO’s care,
 7
     to recover unpaid wages, and to remedy the unjust enrichment resulting from GEO’s
 8
 9   unlawful failure to pay its detainee workforce legal wages.
10                               JURISDICTION AND VENUE
11
            12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
12
13   because this action arises under the Trafficking Victims Protection Act, 18 U.S.C.

14   §§ 1589 et seq.
15
            13.    This Court has subject matter jurisdiction pursuant to the Class Action
16
17   Fairness Act of 2005, 28 U.S.C. § 1332(d), because at least one class member is of diverse

18   citizenship from one defendant; there are more than 100 class members; the aggregate
19
     amount in controversy exceeds $5,000,000; and minimal diversity exists.
20
            14.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because the
21
22   events or omissions giving rise to the claims occurred in this District.
23
            15.    This Court has personal jurisdiction over GEO because the corporation
24
     regularly conducts business in California and has sufficient minimum contacts with
25
26   California.


                                                 4
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 6 of 55 Page ID
                                  #:1640



 1          16.   Plaintiffs request that this Court exercise supplemental jurisdiction
 2
     pursuant to 28 U.S.C. § 1367 over their state law claims arising under the California
 3
     Minimum Wage Order, the California Unfair Competition Law, and California common
 4
 5   law.
 6
                                            PARTIES
 7
            17.   Plaintiff Raul Novoa is an adult resident of Los Angeles, California. He is
 8
 9   a lawful permanent resident with longstanding family and community ties in the Los
10   Angeles area. From 2012 through 2015, Mr. Novoa was detained at the Adelanto Facility.
11
     During those three years, he was employed by GEO as a janitor and a barber. He was
12
13   paid only $1 per day for his labor, regardless of how many hours he worked.

14          18.   Plaintiff Jaime Campos Fuentes is an adult resident of Inglewood,
15
     California. He is a citizen of El Salvador and is seeking asylum in the United States. From
16
17   approximately December 2016 through January 2018, Mr. Campos was detained at the

18   Adelanto Facility. During that period, he was employed by GEO as a janitor and
19
     maintenance worker. He was paid only $1 per day for his labor – or nothing at all –
20
     regardless of how many hours he worked. Sometimes, he worked in exchange for extra
21
22   portions of food. Mr. Campos Fuentes has also performed uncompensated labor for
23
     GEO under threat of serious harm.
24
            19.   Plaintiff Abdiaziz Karim is an adult citizen of Somalia who is seeking
25
26   asylum in the United States. Mr. Karim entered the Adelanto Facility as a civil


                                                 5
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 7 of 55 Page ID
                                  #:1641



 1   immigration detainee on or around August 22, 2017 and is currently detained there. Mr.
 2
     Karim is employed by GEO as a porter or janitor. He is paid only $1 per day for his
 3
     labor – or nothing at all – regardless of how many hours he works. Mr. Karim has also
 4
 5   performed uncompensated labor for GEO under threat of serious harm.
 6         20.    Plaintiff Ramon Mancia is an adult resident of Los Angeles, California. He
 7
     is a citizen of El Salvador with longstanding family and community ties in the Los
 8
 9   Angeles area. Mr. Mancia entered the Adelanto Facility as a civil immigration detainee
10   on or around April 2019 and is currently detained there. Mr. Mancia is currently
11
     employed by GEO as a kitchen worker. He is paid only $1 per day for his labor – or
12
13   nothing at all – regardless of how many hours he works. Mr. Mancia has also performed

14   uncompensated labor for GEO under threat of serious harm.
15
           21.    Defendant GEO is a for-profit multinational corporation providing
16
17   correctional, detention, and community reentry services. GEO is a Florida corporation,

18   with its principal office located at 624 NW 53rd Street, Suite 700, Boca Raton, Florida
19
     33487. GEO is organized as a Real Estate Investment Trust (“REIT”) business entity
20
     under federal tax laws.
21
22                              FACTUAL ALLEGATIONS
23
     A.    Immigration detention is civil—not criminal.
24
           22.    Each year, hundreds of thousands of individuals are detained in
25
26   geographically isolated immigration detention facilities while awaiting immigration or


                                               6
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 8 of 55 Page ID
                                  #:1642



 1   citizenship status determinations. These detainees include U.S. citizens, lawful
 2
     permanent residents (green card holders) with longstanding family and community ties,
 3
     survivors of torture, asylum seekers, victims of human trafficking, children, and pregnant
 4
 5   women.
 6            23.   Some detainees, like Mr. Novoa and Mr. Mancia, were brought to the
 7
     United States as children. And thousands ultimately have their United States citizenship
 8
 9   or legal residency affirmed by an immigration court or federal judge.
10            24.   Immigration violations are civil violations, and immigration detention is
11
     civil in nature.1 Many detainees have no criminal history at all.
12
13            25.   Notwithstanding immigration detention’s civil nature and purpose,

14   detainees are often subjected to prison-like conditions. According to Dora Schriro,
15
     former head of ICE’s Office of Detention Policy and Planning, most detainees are held
16
17   – systematically and unnecessarily – under circumstances inappropriate for immigration

18   detention’s noncriminal purposes.2 Detained immigrants are frequently subjected to
19
     punitive and long-term solitary confinement, inadequate medical care, sexual and
20
     physical assault, and other harsh conditions of confinement.3
21
22
23
24   1
       See Fong Yue Ting v. United States, 149 U.S. 698, 728–30 (1893) (observing that deportation
       proceedings have “all the elements of a civil case” and are “in no proper sense a trial or sentence
25
       for a crime or offense”).
     2
26     Dora Schriro, U.S. Dep’t of Homeland Sec., Immigration Detention Overview and
       Recommendations 10, 15 (2009).
     3
       See King v. County of Los Angeles, 885 F.3d 548 (9th Cir. 2018).
                                                        7
         PLAINTIFFS’ THIRD AMENDED COMPLAINT                                          5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 9 of 55 Page ID
                                  #:1643



 1            26.   Many detained immigrants submit to deportation simply to obtain release
 2
     from these intolerable conditions, even when they have valid claims to remain in the
 3
     United States, including claims to asylum or other discretionary relief.
 4
 5   B.       The privatization of immigration detention and GEO’s economic windfall.
 6            27.   Immigration detention expanded roughly eightfold over the past two
 7
     decades, from a capacity of 5,532 detention beds in 19944 to a current capacity of over
 8
 9   41,000.5
10            28.   During the same period, GEO and other private prison corporations have
11
     spent tens of millions of dollars on lobbying efforts.6
12
13            29.   As immigration detention has expanded, private prison corporations,

14   particularly GEO, have gained an increasing share of the contracts for new detention
15
     beds.7
16
17
18

19   4
       Sharita Gruberg, How For-Profit Companies are Driving Immigration Detention Policies, Center
       for American Progress (Dec. 18, 2015), available at
20     https://www.americanprogress.org/issues/immigration/reports/2015/12/18/127769/how-for-
21     profit-companies-are-driving-immigration-detention-policies/
     5
       Jenny Jarvie, “This industry stands to benefit from Trump’s crackdown on the border,” Los Angeles
22     Times (Feb. 14, 2017) available at http://www.latimes.com/nation/la-na-immigrant-detention-
       20170214-story.html;
23   6
       Michael Cohen, How for-profit prisons have become the biggest lobby no one is talking about,
       Washington Post (Apr. 28, 2015), available at
24     https://www.washingtonpost.com/posteverything/wp/2015/04/28/how-for-profit-prisons-have-
       become-the-biggest-lobby-no-one-is-talking-about/?utm_term=.25de04ae71f9
25   7
       Bethany Carson & Eleana Diaz, Payoff: How Congress Ensures Private Prison Profit with an
26     Immigrant Detention Quota, Grassroots Leadership (Apr. 2015) at 4, Chart 1-AA, available at
       https://grassrootsleadership.org/sites/default/files/reports/quota_report_final_digital.pdf


                                                     8
         PLAINTIFFS’ THIRD AMENDED COMPLAINT                                      5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 10 of 55 Page ID
                                  #:1644



 1            30.   Contracts with ICE accounted for 23.1% of GEO’s revenues in 2016, up
 2
     from 17.7% in 2015.8 GEO officials expect these lucrative ICE contracts to account for
 3
     a significant percentage of the corporation’s ongoing revenues.9
 4
 5            31.   GEO’s revenues in 2016, 2017, and 2018 were over $2 billion, and its stock
 6   is publicly traded on the New York Stock Exchange.
 7
              32.   GEO’s economic windfall, and the profitability of its immigration
 8
 9   detention enterprise, arises from its policy of systemically withholding necessary case
10   from detainees to ensure a readily available, captive labor force that cleans, maintains,
11
     and operates its facilities for sub-minimal wages under threat of serious harm and abuse
12
13   of legal process. Without this nearly free detainee labor, GEO’s windfall from immigrant

14   detention would be substantially decreased.
15
              33.   As a result of its REIT structure and increasing moves by lending
16
17   institutions away from extending credit to the private prison industry, GEO depends on

18   the free and nearly free labor of detained immigrants to meet its projected revenues.
19
     C.       GEO withholds necessary care from detainees at the Adelanto Facility.
20
              34.   Since 2011, GEO has contracted with ICE to operate the Adelanto Facility,
21
22   which is a 1,940-bed immigration detention facility in Adelanto, California. More than
23
     73,000 people have passed through the Facility.
24
25
     8
26     The GEO Group, Inc., 2017 10-K form at 36, available at
       http://www.snl.com/Cache/c38242453.html.
     9
       Id.
                                                     9
         PLAINTIFFS’ THIRD AMENDED COMPLAINT                              5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 11 of 55 Page ID
                                  #:1645



 1          35.     Adelanto is notorious for its poor treatment of detainees.
 2
            36.     For example, in November 2011, shortly after Adelanto opened, an ICE
 3
     annual review found that the Facility’s “medical officials were not conducting detainee
 4
 5   health appraisals within 14 days of arrival, and registered nurses were performing health
 6   assessments” without proper training or certification.10
 7
            37.     Ten months later, ICE’s Office of Detention Oversight found that
 8
 9   Adelanto officials often delay responding to detainee requests for medical care and fail
10   to promptly review medical records.11 That report also said that the death of a detainee
11
     in March 2012 resulted from “egregious errors” by medical staff and could have been
12
13   prevented.

14          38.     In 2014, the Office of Detention Oversight found Adelanto deficient in 26
15
     competency areas, including 16 related to the Facility’s efforts to prevent and intervene
16
17   in sexual abuse.12

18          39.     In 2015, more than two dozen members of Congress wrote a letter to
19
     the U.S. Justice Department and ICE officials expressing concerns about reports of
20
21
22
23
     10
         https://www.ice.gov/doclib/foia/odo-compliance-
24      inspections/adelantoCorrectionalFac_Adelanto-CA-Sept_18-20-2012.pdf
     11
         Id.
25   12
         U.S. Immigration and Customs Enforcement, Office of Professional Responsibility, Office of
26      Oversight Detention, “Compliance Inspection,” (July 2014), available at
        https://www.ice.gov/doclib/foia/odo-compliance-inspections/2014AdelantoJuly.pdf


                                                     10
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                          5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 12 of 55 Page ID
                                  #:1646



 1   medical neglect at the Facility.13 That same year, 26 detainees resorted to a two-week
 2
     hunger strike to protest GEO’s failure to provide adequate care there.14
 3
            40.     The Adelanto Facility was called “the deadliest detention center of 2017”
 4
 5   by immigrant rights activists because more detainees died there than in any other
 6   detention center in the United States that year.15
 7
            41.     A peer-reviewed study released in 2017 found that detainees held six
 8
 9   months or more at Adelanto experienced lower likelihoods of receiving any in-person
10   visitation with their children, as well as fewer total visits.16
11
            42.     In 2018, the Department of Homeland Security Office of Inspector
12
13   General (“OIG”) conducted an unannounced visit of the Adelanto Facility and found

14   nooses made of braided bedsheets hanging from vents in 15 of the 20 cells they
15
     inspected.17 OIG also reported that detainees were inappropriately segregated from
16
17
18
     13
         Kate Linthicum, “Citing neglect, lawmakers urge halt to migrant detention center expansion,” Los
19      Angeles Times (July 14, 2015), available at http://beta.latimes.com/local/lanow/la-me-ln-adelanto-
        immigrant-detention-20150713-story.html
20   14
         Kate Linthicum, “Immigrants end hunger strike at Adelanto detention facility,” Los Angeles Times
21      (Nov. 16, 2015), available at http://beta.latimes.com/local/lanow/la-me-ln-adelanto-hunger-strike-
        ends-20151116-story.html
     15
22       Detention Watch Network, “Third Death in Immigration Detention Makes the Adelanto
        Detention Center the Deadliest Facility in 2017,” (June 2, 2017), available at
23      https://www.detentionwatchnetwork.org/pressroom/releases/2017/third-death-immigration-
        detention-makes-adelanto-detention-center-deadliest
24   16
         Caitlin Patler and Nicolas Branic, “Patterns of Family Visitation During Immigration Detention,”
        RSF: The Russell Sage Foundation Journal of the Social Sciences, vol. 3 no. 4 18-36 (July 2017)
25
        available at https://www.rsfjournal.org/content/3/4/18.
     17
26       Department of Homeland Security, Office of Inspector General, “Management Alert – Issues
         Requiring Action at the Adelanto ICE Processing Center in Adelanto, California,” (Sept. 7, 2019)
         available at https://www.oig.dhs.gov/sites/default/files/assets/Mga/2018/oig-18-86-sep18.pdf
                                                      11
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                           5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 13 of 55 Page ID
                                  #:1647



 1   others without a disciplinary hearing and that that detainees did not have access to
 2
     medical or dental care in a timely fashion, which OIG concluded was responsible for
 3
     three deaths since 2015.
 4
 5          43.    Despite this track record, GEO maintains a corporate policy and uniform
 6   practice of withholding sufficient food, water, and hygiene products from the
 7
     immigrants detained at Adelanto. As a result, detained immigrants are forced to either
 8
 9   purchase these daily necessities from the Facility’s commissary or go without.
10          44.    By maintaining these harsh conditions and purposely withholding basic
11
     necessities from detainees, GEO ensures an available labor pool of detainees will work
12
13   for only $1 per day, thus allowing it to continue operating the Adelanto Facility at an

14   enormous profit.
15
     D.     GEO uses detained immigrants to clean, maintain, and operate the
16          Adelanto Facility.
17
            45.    Through its so-called Voluntary Work Program (the “Work Program”),
18

19
     GEO hires detainees at Adelanto to perform work that directly contributes to

20   institutional operations, at a rate of $1 per day.
21
            46.    GEO pays detainees participating in the Work Program more than $1 per
22
     day for their labor at some of the company’s other civil immigration detention centers.
23
24          47.    Despite its name, the Work Program is not “voluntary.” Instead, GEO
25
     maintains a corporate policy and uniform practice at the Adelanto Facility of withholding
26
     necessary care from its detained immigrants. As a result, detained immigrants are forced

                                                  12
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 14 of 55 Page ID
                                  #:1648



 1   to submit to GEO’s $1 per day scheme in order to buy necessities – including food,
 2
     water, and hygiene products – that GEO refuses to provide for them.
 3
            48.    GEO also operates an “Uncompensated Work Program” at Adelanto.
 4
 5   Under the Uncompensated Work Program, detained immigrants complete a job
 6   application for a position in the Work Program, but must work for an arbitrary period
 7
     of time – months, in some cases – for no compensation before they are officially hired
 8
 9   into the Work Program and begin to receive $1 per day for their labor.
10          49.    The Uncompensated Work Program is distinct from the Work Program
11
     because GEO does not pay detained immigrants in the Uncompensated Work Program
12
13   for their labor.

14          50.    In both the Work Program and the Uncompensated Work Program,
15
     detained immigrants are required to work according to an assigned work schedule and
16
17   to participate in work-related training. At all times, GEO controls workers’ wages, hours,

18   and working conditions.
19
            51.    In both the Work Program and the Uncompensated Work Program, GEO
20
     provides all necessary personal protection equipment and work uniforms. For example,
21
22   kitchen workers are provided with and required to wear a white top/bottom uniform
23
     with a white apron, rubberized work boots, beard guards and hairnets, and freezer
24
     jackets and gloves as needed.
25
26


                                                13
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 15 of 55 Page ID
                                  #:1649



 1           52.   In both the Work Program and the Uncompensated Work Program, GEO
 2
     tracks the hours detained immigrants work.
 3
             53.   In the Work Program only, GEO periodically credits wages to detainee
 4
 5   workers’ commissary accounts.
 6           54.   GEO refers to detainee workers participating in both the Work Program
 7
     and the Uncompensated Work Program as “employees.”
 8
 9           55.   Detainee workers participating in both the Work Program and the
10   Uncompensated Work Program are “employees” under California’s minimum wage
11
     laws.
12
13           56.   GEO is an “employer” under California’s minimum wage laws.

14           57.   GEO informs all detained immigrants entering the Adelanto Facility that
15
     the following work assignments may be available through the Work Program and the
16
17   Uncompensated Work Program:

18                 a. Intake
19
                   b. Kitchen Worker
20
                   c. Recreation
21
22                 d. Library
23
                   e. Barber
24
                   f. Laundry
25
26                 g. Living area clean-up/janitorial


                                                14
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                              5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 16 of 55 Page ID
                                  #:1650



 1                h. Evening workers (facility janitorial)
 2
                  i. Maintenance
 3
           58.    In the course of their labor and employment by GEO, detained immigrants
 4
 5   employed in the Work Program and the Uncompensated Work Program perform a wide
 6   range of work, including but not limited to:
 7
                  a. Scrubbing bathrooms, showers, toilets, and windows;
 8
 9                b. Cleaning and maintaining GEO’s on-site medical facility;
10                c. Cleaning patient rooms and medical staff offices;
11
                  d. Sweeping, mopping, stripping, and waxing floors throughout the
12                   facility;
13
                  e. Washing detainee laundry;
14
15                f. Preparing, cooking, and serving detainee meals;

16                g. Washing dishes;
17
                  h. Cleaning the kitchen and cafeteria before and after detainee meals;
18

19
                  i. Performing clerical work for GEO;

20                j. Running and managing the law library;
21
                  k. Providing barber services to detainees;
22
                  l. Cleaning intake areas and solitary confinement units; and
23
24                m. Cleaning and maintaining recreational areas.
25
           59.    The Work Program and the Uncompensated Work Program allow GEO
26
     to avoid recruiting from the traditional labor market, complying with the terms of its

                                                15
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 17 of 55 Page ID
                                  #:1651



 1   union contracts, and paying all costs associated with potential, current, and former
 2
     employment relationships, thereby reducing operational costs and increasing its own
 3
     profits.
 4
 5          60.   GEO maintains the ability to hire and fire detained immigrant workers in
 6   both the Work Program and the Uncompensated Work Program.
 7
            61.   GEO does not pay and has not paid detained immigrant workers the state
 8
 9   minimum wage – currently, $12 per hour – for the hours they worked at Adelanto.
10          62.   GEO’s contract with ICE requires GEO to comply with all federal, state,
11
     and local laws.
12
13          63.   No clause in GEO’s contract with ICE or any rule or standard

14   incorporated by reference into the contract requires GEO to maximize its profits by
15
     paying detainees subminimum wages or nothing at all.
16
17          64.   GEO maintains a corporate policy and uniform practice at Adelanto of

18   threatening to place detainees who refuse to work into solitary confinement. These
19
     conditions, policies, and practices ensure that detainees continue working for
20
     subminimum wages.
21
22          65.   GEO’s pay policies violate California’s minimum wage laws.
23
     E.     GEO secures free detainee labor at nearly all of its civil immigration
24          detention centers nationwide through systematic threats of serious harm.
25
            66.   GEO owns or operates at least fourteen civil immigration detention
26
     centers nationwide, including Adelanto, under contracts with ICE.

                                              16
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 18 of 55 Page ID
                                  #:1652



 1              67.    At each facility, GEO is contractually required to comply with some
 2
     version of ICE’s 2011 PBNDS.
 3
                68.    GEO’s contracts with ICE to operate civil immigration detention facilities,
 4
 5   including Adelanto, incorporate the PBNDS.
 6              69.    All applicable versions of the PBNDS require any labor performed by a
 7
     detained immigrant to be voluntary: “Work assignments are voluntary; however all
 8
 9   detainees are responsible for personal housekeeping.” PBNDS § 5.8.V.C.
10              70.    The Personal Housekeeping Requirement, PBNDS § 5.8.V.C, provides:18
11
12
13

14
15
16
17
18

19
20
                71.    Outside of the four personal housekeeping tasks enumerated in PBNDS
21
22   § 5.8.V.C, GEO cannot force or compel civil immigration detainees to work.

23              72.    However, in violation of the PBNDS, its contracts with ICE, and the
24
     California and federal forced labor statutes, GEO promulgates and enforces corporate
25
26   18
          Available at https://www.ice.gov/doclib/detention-standards/2011/5-8.pdf (last visited Aug. 14,
          2019).
                                                        17
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                             5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 19 of 55 Page ID
                                  #:1653



 1   policies known as Housing Unit Sanitation Policies (“HUSPs”) at nearly all of its civil
 2
     immigration detention facilities, including Adelanto.
 3
           73.    GEO’s HUSPs require detained immigrants to perform a wide range of
 4
 5   completely uncompensated work for the company’s enrichment.
 6         74.    Under the HUSPs, detained immigrants are forced to perform
 7
     uncompensated labor, such as cleaning and maintaining areas of its facilities that are
 8
 9   outside the scope of the Personal Housekeeping Requirement, PBNDS § 5.8.V.C. For
10   instance, the HUSPs require detained immigrants to clean and sanitize walls, bathrooms,
11
     showers, toilets, microwaves, furniture, windows and floors—work well outside the four
12
13   personal housekeeping tasks enumerated in PBNDS § 5.8.V.C.

14         75.    Detained immigrants do not perform labor under the HUSPs as part of the
15
     ICE-sanctioned Work Program.
16
17         76.    Detained immigrants are not paid to perform labor under the HUSPs.

18         77.    The work required by the HUSPs is outside the scope of the four specified
19
     personal housekeeping tasks articulated by ICE in PBNDS § 5.8.V.C.
20
           78.    At Adelanto and nationwide, GEO obtains compliance with its HUSPs by
21
22   detained immigrants with serious harm, including actual or threated physical restraint,
23
     physical assault such as pepper spray or use of force, deprivation of legally required
24
     services such as recreation, law library, and telephone time; solitary confinement, and
25
26


                                                18
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 20 of 55 Page ID
                                  #:1654



 1   abuse of legal process, including reporting misbehavior to ICE or to the immigration
 2
     court, and even criminal prosecution.
 3
            79.     The Detainee Handbooks provided to each detained immigrant during
 4
 5   intake at GEO’s facilities across the country classifies “[r]efusal to clean assigned living
 6   area” as a 300-level “High Moderate” offense punishable by, inter alia, up to 72 hours in
 7
     disciplinary restriction (also known as solitary confinement) or even criminal
 8
 9   prosecution.
10          80.     The Detainee Handbooks also threaten solitary confinement for
11
     disobeying guards and refusing to comply with corporate facility policies.
12
13          81.     Detained immigrants thus have no meaningful choice but to comply with

14   a demand from a GEO official to perform free labor.
15
            82.     The HUSPs are GEO-created corporate policies.
16
17          83.     Detained immigrants at nearly all GEO immigration detention centers are

18   notified when they enter the facility of GEO’s requirement that they must perform
19
     uncompensated, non-personal cleaning and maintenance work, and that the
20
     consequence of refusal can be disciplinary action, including solitary confinement.
21
22          84.     In addition to the text of the HUSPs themselves, GEO employs a false
23
     binary of so-called “Rights and Responsibilities” in its corporate, facility-specific
24
     Detainee Handbooks in which GEO informs detained immigrants in English and
25
26   Spanish (but no other languages) that they have a “right” to participate in a work


                                                 19
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 21 of 55 Page ID
                                  #:1655



 1   program as far as resources are available, but also a corresponding “responsibility” to
 2
     take advantage of activities which may help them live a successful and law-abiding life
 3
     within the facility and in the community” and to abide by the regulations governing these
 4
 5   programs.
 6         85.    Taken together with the HUSPs, GEO’s facility-specific local Detainee
 7
     Handbooks are intended to leave detained immigrants with the false impression that the
 8
 9   company can compel them to perform work outside the four personal housekeeping
10   tasks set forth in Section 5.8.V.C of the PBNDS.
11
           86.    No clause in GEO’s contracts with ICE or any rule or standard
12
13   incorporated by reference therein permits GEO to compel or force detainees to work

14   for free at Adelanto or any other GEO civil immigration detention facility.
15
           87.    GEO’s contracts with ICE incorporating the PBNDS expressly prohibit
16
17   the company from forcing, coercing, or mandating detainees to complete work

18   assignments that fall outside the scope of the personal housekeeping requirement,
19
     PBNDS § 5.8.V.C.
20
21
           88.    As a federal contractor, GEO is also prohibited by Executive Order, the

22   Federal Acquisition Regulations, and Homeland Security Acquisition Regulations from
23
     using forced labor in the performance of its contracts with ICE.
24
25
26


                                                20
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 22 of 55 Page ID
                                  #:1656



 1          89.     GEO must promptly report allegations of forced labor made against the
 2
     corporation to the federal government, regardless of whether it contests those
 3
     allegations.
 4
 5          90.     On information and belief, GEO has not complied with the requirement
 6   that it promptly report allegations of forced labor made by Plaintiffs in this action to the
 7
     federal government.
 8
 9          91.     By carrying out a scheme requiring detained immigrants to perform
10   uncompensated janitorial and maintenance work pursuant to corporate HUSPs and
11
     under threat of serious harm, GEO violates the federal forced labor statute. 18 U.S.C.
12
13   § 1589.

14   F.     Plaintiff Raul Novoa’s individual allegations.
15
            92.     Mr. Novoa is citizen of Mexico and a legal permanent resident of the
16
17   United States. He has lived in Los Angeles since age four.

18          93.     Mr. Novoa is employed by a commercial construction company to
19
     complete roofing, tiling, drywalling, and framing projects. He currently earns more than
20
     $15 per hour.
21
22          94.     Mr. Novoa was detained at the Adelanto Facility from June 2012 through
23
     February 2015.
24
            95.     Mr. Novoa performed work for GEO at the Adelanto Facility and was not
25
26   paid the state minimum wage for that work.


                                                 21
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 23 of 55 Page ID
                                  #:1657



 1          96.   As a janitor, Mr. Novoa worked in a five-person crew to clean windows,
 2
     floors, showers, bathrooms, and communal areas in the Facility. He worked four-hour
 3
     shifts, up to seven days per week. He used cleaning supplies and equipment provided by
 4
 5   GEO.
 6          97.   As a barber, Mr. Novoa provided haircutting services to other detained
 7
     immigrants. He worked up to 10 hours per day, seven days per week. He used barber
 8
 9   supplies and equipment provided by GEO.
10          98.   In return for this labor, GEO paid Mr. Novoa $1 per day, regardless of the
11
     number of hours he worked. GEO credited these wages to Mr. Novoa’s commissary
12
13   account.

14          99.   GEO withheld daily necessities from Mr. Novoa, thereby forcing him to
15
     work for subminimum wages in order to buy those daily necessities for himself and avoid
16
17   serious harm, including, but not limited to, malnutrition, unsanitary living quarters,

18   extreme isolation, and unhygienic conditions of confinement.
19
            100. During his detention, Mr. Novoa was often undernourished and
20
     dehydrated because GEO withheld sufficient food and water. He was also served rotten
21
22   meat, moldy bread, and inedible produce.
23
            101. The drinking water provided by GEO ran black for days at a time and
24
     caused nausea or headaches if ingested.
25
26


                                                22
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 24 of 55 Page ID
                                  #:1658



 1          102. Mr. Novoa lost approximately 30 pounds in detention at the Adelanto
 2
     Facility.
 3
            103. In order to survive, Mr. Novoa purchased food and water from the
 4
 5   commissary using his wages from the Work Program.
 6          104. GEO did not provide Mr. Novoa with sufficient quantities of shampoo,
 7
     lotion, or soap. As a result, Mr. Novoa was often forced to purchase those necessities
 8
 9   from the commissary using his wages from the Work Program.
10          105. On several occasions, Mr. Novoa developed a blistering sunburn on his
11
     face. GEO did not provide him with sunscreen, even after he requested it from medical
12
13   personnel. Instead, Mr. Novoa was forced to purchase sunscreen from the commissary

14   using his wages form the Work Program.
15
            106. The shoes issued to Mr. Novoa when he arrived at the Adelanto Facility
16
17   fell apart within his first week in detention. GEO did not replace them. Instead, Mr.

18   Novoa was forced to purchase another pair of shoes from the commissary using his
19
     wages from the Work Program.
20
            107. Mr. Novoa spent his wages on soap, shampoo, lotion, sunscreen, food,
21
22   clean drinking water, shoes, and other necessities. These items were not provided to Mr.
23
     Novoa regularly or in sufficient quantities. Some of these necessities, like sunscreen,
24
     were not provided to Mr. Novoa at all.
25
26


                                               23
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 25 of 55 Page ID
                                  #:1659



 1          108. Officers threatened to put Mr. Novoa in disciplinary segregation, i.e.,
 2
     solitary confinement, if he stopped working, encouraged other detainees to stop working
 3
     or complained about subminimum wages.
 4
 5          109. On several occasions, officers threatened to or actually forced Mr. Novoa
 6   to move to a different dorm – isolated from his peers and friends – after he complained
 7
     about the Work Program, subminimum wages and/or the deprivation of necessities at
 8
 9   the Adelanto Facility. During these transfers, officers would “toss” Mr. Novoa’s dorm
10   by throwing his belongings and papers in disarray. As a result of these actions, Mr.
11
     Novoa felt harassed, intimidated, threatened, and embarrassed.
12
13          110. Officers threatened to segregate detainees who complained about the

14   Work Program, working conditions, and/or subminimum wages.
15
            111. From his review of the Detainee Handbook and experience as a detained
16
17   immigrant at Adelanto, Mr. Novoa understood that detainees who disobeyed GEO

18   officials or refused to clean could be subject to disciplinary action, including solitary
19
     confinement.
20
            112. If given a meaningful choice, Mr. Novoa would not have worked for $1
21
22   per day.
23
            113. GEO falsely led Mr. Novoa to believe the corporation could not pay him
24
     more than $1 per day, despite the fact that it does so as a matter of course at several of
25
26   its other immigration detention facilities.


                                                   24
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 26 of 55 Page ID
                                  #:1660



 1         114. Mr. Novoa provided GEO with his labor because GEO’s threats of serious
 2
     harm and/or abuse of the legal process if he refused to work.
 3
           115. GEO retained the value of Mr. Novoa’s labor by realizing this value as
 4
 5   corporate profits, rather than using it to provide for safer, more humane living
 6   conditions for detainees at the Adelanto Facility.
 7
 8
 9

10   G.    Plaintiff Jaime Campos Fuentes’ individual allegations.
11
           116. Mr. Campos Fuentes is citizen of El Salvador and is seeking asylum in the
12
13   United States.

14         117.       Mr. Campos Fuentes was detained at the Adelanto Facility from
15
     December 2016 through January 2018.
16
17         118. Mr. Campos Fuentes has performed work for GEO at the Adelanto

18   Facility and was not paid the state minimum wage for the work he has performed.
19
           119. As a janitor, Mr. Campos Fuentes worked in a five-person crew to clean
20
     windows, floors, showers, bathrooms, and communal areas in the Facility. He worked
21
22   three-hour shifts, up to seven days per week. He sometimes worked multiple shifts in a
23
     single day. He used cleaning supplies and equipment provided by GEO.
24
           120. As a laundry worker, Mr. Campos Fuentes worked to sort, wash, dry, and
25
26   fold clothing and bedding used by detainees and in Facility operations. He worked three-


                                                25
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 27 of 55 Page ID
                                  #:1661



 1   hour shifts, up to five days per week. He used supplies and equipment provided by
 2
     GEO.
 3
             121. In return for this labor, GEO paid Mr. Campos Fuentes $1 per day,
 4
 5   regardless of the number of hours he worked. GEO credited these wages to Mr. Campos
 6   Fuentes’s commissary account.
 7
             122. Sometimes, Mr. Campos Fuentes was not paid for his labor. Instead, he
 8
 9   was given extra portions of food or nothing at all.
10           123. GEO officials routinely required detainees to clean the common spaces
11
     and bathrooms of the housing units for no compensation. For example, GEO officials
12
13   required Mr. Campos Fuentes to clean bathrooms, showers, floors, sinks, microwaves,

14   and furniture in his housing unit for free.
15
             124. Mr. Campos Fuentes observed GEO officials threaten to lock detainees in
16
17   their cells, suspend their attorney and personal visits, and prohibit them from interacting

18   with other detained immigrants if they refused to clean areas of the Adelanto Facility for
19
     free.
20
             125. From his review of the Detainee Handbook and experience as a detained
21
22   immigrant at Adelanto, Mr. Campos Fuentes understood that detainees who disobeyed
23
     GEO officials or refused to clean were subject to disciplinary action, including solitary
24
     confinement.
25
26           126. Mr. Campos Fuentes spent his wages on food, medicine, clothing, soap,


                                                   26
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 28 of 55 Page ID
                                  #:1662



 1   and shampoo from the Adelanto commissary, among other necessities.
 2
            127. GEO withheld daily necessities from Mr. Campos Fuentes, thereby forcing
 3
     him to work for subminimum wages in order to buy those daily necessities for himself
 4
 5   and avoid serious harm, including, but not limited to, malnutrition, unsanitary living
 6   quarters, extreme isolation, and unhygienic conditions of confinement.
 7
            128. During his detention, Mr. Campos Fuentes was often undernourished and
 8
 9   dehydrated because GEO withheld sufficient food and water. He was also served rotten
10   meat, moldy bread, and inedible produce.
11
            129. In order to survive, Mr. Campos Fuentes purchased food and drink from
12
13   the commissary using his wages from the Work Program.

14          130. GEO did not provide Mr. Campos Fuentes with sufficient quantities of
15
     shampoo, lotion, or soap. As a result, Mr. Campos Fuentes was often forced to purchase
16
17   those necessities from the commissary using his wages from the Work Program.

18          131. If given a meaningful choice, Mr. Campos Fuentes would not have worked
19
     for $1 per day or for free.
20
            132. GEO falsely led Mr. Campos Fuentes to believe the corporation could not
21
22   pay him more than $1 per day, despite the fact that it does so as a matter of course at
23
     several of its other immigration detention facilities.
24
            133. Mr. Campos provided GEO with his labor because GEO threatened him
25
26   with serious harm and/or abuse of the legal process if he refused to work.


                                                  27
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 29 of 55 Page ID
                                  #:1663



 1         134. GEO retained the value of Mr. Campos Fuentes’s labor by realizing this
 2
     value as corporate profits, rather than using it to provide for safer, more humane living
 3
     conditions for detainees at the Adelanto Facility.
 4
 5   H.    Plaintiff Abdiaziz Karim’s individual allegations.
 6         135. Mr. Karim is citizen of Somalia and is seeking asylum in the United States.
 7
           136. Mr. Karim entered the Adelanto Facility as a civil immigration detainee in
 8
 9   or around August 2017 and is currently detained there.
10         137. Mr. Karim has performed work for GEO at the Adelanto Facility and has
11
     never been paid the state minimum wage for the work he has performed.
12
13         138. As a porter, Mr. Karim currently works in a five to seven-person crew to

14   clean windows, floors, showers, and communal areas in the Adelanto Facility. He works
15
     up to seven days per week. He uses cleaning supplies and equipment provided by GEO,
16
17   and is supervised by GEO employees.

18         139. Mr. Karim is currently paid $1 per day for his labor as a porter. However,
19
     he was not paid at all during his first three months on the job.
20
           140. During that period, GEO officials required him to work for free before he
21
22   would be hired into the Work Program.
23
           141. Similarly, Mr. Karim was not paid for his labor as a porter from
24
     approximately mid-May through July of 2018.
25
26


                                                28
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 30 of 55 Page ID
                                  #:1664



 1         142. During those months, GEO officials again required him to work without
 2
     compensation.
 3
           143. Mr. Karim has previously worked in the kitchen at the Adelanto Facility.
 4
 5   As a food service worker, he prepared food, served meals, cleaned the kitchen and dining
 6   halls, and washed dishes. He worked from approximately 2:00 a.m. until 8:00 a.m., up to
 7
     seven days per week, for about one month. He used supplies and equipment provided
 8
 9   by GEO, and was supervised by GEO employees.
10         144. Mr. Karim was only paid approximately $1 total – not daily – for his labor
11
     in the kitchen. He was told by GEO officials that he had to work for free before he
12
13   would be paid through the Work Program.

14         145. On multiple occasions, GEO officials have ordered Mr. Karim and other
15
     detained immigrants to clean various areas of the Adelanto Facility, including hallways,
16
17   the visitation area, the kitchen, and the yard, for no compensation.

18         146. For example, GEO officials routinely require detained immigrants to clean
19
     the common spaces and showers of Mr. Karim’s housing unit for no compensation. If
20
     detainees refuse to clean for free, GEO officials prohibit all detained immigrants in the
21
22   housing area from using the telephones or the showers, and evacuate the day room.
23
     When this happens, detained immigrants must remain in their cells or bunks until a
24
     detained immigrant “volunteers” to complete the sanitation and cleaning tasks that
25
26   GEO has required.


                                                29
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                    5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 31 of 55 Page ID
                                  #:1665



 1           147. GEO officials have threatened to take disciplinary action against Mr.
 2
     Karim for refusing to clean areas of the Adelanto Facility for free. For example, in
 3
     approximately August 2018, a GEO officer threatened to send Mr. Karim to solitary
 4
 5   confinement for refusing to clean for no compensation. The same GEO officer “tossed”
 6   Mr. Karim’s cell by throwing his belongings and papers in disarray, in full view of other
 7
     detained immigrants. GEO was able to compel Mr. Karim to work for free because of
 8
 9   this threatened and actual serious harm.
10           148. On another occasion, a GEO official threatened to “write up” Mr. Karim
11
     unless he cleaned certain walls and light fixtures in the Adelanto Facility for free. GEO
12
13   officials have told Mr. Karim that “write ups” will negatively impact his asylum case.

14   GEO was able to compel Mr. Karim to work for free because of this threat of serious
15
     harm.
16
17           149. GEO has knowingly obtained Mr. Karim’s labor by causing him to believe

18   that he would suffer serious physical or legal harm – including solitary confinement,
19
     transfer to a different housing unit, and harm to his legal case – if he refuses to work.
20
             150. Mr. Karim participates in the Work Program in order to buy daily
21
22   necessities that GEO fails to provide for him. Mr. Karim spends his wages on food,
23
     vitamins, and deodorant from the Adelanto Facility commissary, among other
24
     necessities.
25
26


                                                 30
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 32 of 55 Page ID
                                  #:1666



 1          151. GEO withholds daily necessities from Mr. Karim, thereby forcing him to
 2
     work for subminimum wages in order to buy those necessities for himself and avoid
 3
     serious harm, including, but not limited to, malnutrition, unsanitary living quarters,
 4
 5   extreme isolation, and unhygienic conditions of confinement.
 6          152. Mr. Karim is often undernourished and dehydrated because GEO
 7
     withholds sufficient food and water. He has been served dirty drinking water, rotten
 8
 9   fruit, and undercooked chicken. Mr. Karim is rarely served fresh produce. As a result,
10   he has lost muscle mass and hair, and often feels dizzy and weak.
11
            153. Mr. Karim fears that if he stops participating in the Work Program, he will
12
13   not have access to sufficient daily necessities or nutrition.

14          154. If given a meaningful choice, Mr. Karim would not work for $1 per day.
15
            155. Mr. Karim provides GEO with his labor because GEO officials threaten
16
17   him with serious harm and/or abuse of the legal process if he refuses to work.

18          156. GEO retained the value of Mr. Karim’s labor by realizing this value as
19
     corporate profits, rather than using it to provide for safer, more humane living
20
     conditions for detainees at the Adelanto Facility.
21
22   I.     Plaintiff Ramon Mancia’s individual allegations.
23
            157. Mr. Mancia is a resident of Los Angeles and a citizen of El Salvador.
24
            158. Mr. Mancia entered the Adelanto Facility as a civil immigration detainee in
25
26   or around April 2019 and is currently detained there.


                                                  31
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 33 of 55 Page ID
                                  #:1667



 1         159. Mr. Mancia has performed work for GEO at the Adelanto Facility and has
 2
     never been paid the state minimum wage for the work he has performed.
 3
           160. As a food service worker, Mr. Mancia works with a crew of approximately
 4
 5   a dozen other detained immigrants to prepare food, serve meals, and clean the kitchen
 6   and dining halls. He works from approximately 9:00 a.m. until 3:00 p.m., up to seven
 7
     days per week. He uses cleaning supplies and equipment provided by GEO, and is
 8
 9   supervised by GEO employees.
10         161. Mr. Mancia is currently paid $1 per day for his labor in the kitchen.
11
           162. Mr. Mancia also works as a porter, but he is not paid for that work. Every
12
13   day, Mr. Mancia collects trash and empty water jugs from each housing unit, and then

14   refills and returns the water jugs. He works with a crew of two or three other detainees
15
     for approximately two hours per day, up to seven days per week. Mr. Mancia uses
16
17   supplies and equipment provided by GEO, and is supervised by GEO officials.

18         163. Mr. Mancia has never been compensated for his labor as a porter. Instead,
19
     GEO officials occasionally give him extra food or milk, in violation ICE’s PBNDS and
20
     GEO’s contracts with ICE. Sometimes, Mr. Mancia receives nothing at all for his work.
21
22         164. Mr. Mancia has performed other uncompensated janitorial and
23
     maintenance work for GEO.
24
           165. For example, GEO officials have ordered Mr. Mancia to paint a dining hall,
25
26   clean the medical unit, and clean the recreation yard. He has never been paid for that


                                               32
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 34 of 55 Page ID
                                  #:1668



 1   work. Instead, GEO officials occasionally give Mr. Mancia extra food, batteries, or
 2
     clothing for his labor. Other times, he receives nothing at all.
 3
           166. The uncompensated labor GEO ordered Mr. Mancia to perform often
 4
 5   corresponded with impending site visits and inspections by auditors at Adelanto. To
 6   leave independent inspectors with a false impression of the state of the Facility and to
 7
     head off any complaints about maintenance, sanitation, and upkeep that could result in
 8
 9   adverse audit results, GEO routinely forced Mr. Mancia and other detained immigrants
10   at Adelanto to perform uncompensated labor in advance of inspections.
11
           167. Mr. Mancia participates in the Work Program in order to buy daily
12
13   necessities that GEO fails to provide for him, including food and personal hygiene items.

14         168. GEO withholds daily necessities from Mr. Karim, thereby forcing him to
15
     work for subminimum wages in order to buy those necessities for himself and avoid
16
17   serious harm, including, but not limited to malnutrition, unsanitary living quarters,

18   extreme isolation, and unhygienic conditions of confinement.
19
           169. GEO has knowingly obtained Mr. Mancia’s labor by causing him to believe
20
     that he would suffer serious physical or legal harm, including solitary confinement,
21
22   transfer to a different housing unit, and harm to his legal case, if he refuses to work.
23
           170. From his review of the Detainee Handbook and experience as a detained
24
     immigrant at Adelanto, Mr. Mancia understands that detainees who disobey GEO
25
26


                                                 33
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 35 of 55 Page ID
                                  #:1669



 1   officials or refuse to clean can be subject to disciplinary action, including solitary
 2
     confinement, reporting to ICE, or criminal prosecution.
 3
           171. If given a meaningful choice, Mr. Mancia would not work for $1 per day
 4
 5   or no money at all, as GEO has required him to do.
 6         172. GEO retained the value of Mr. Mancia’s labor by realizing this value as
 7
     corporate profits, rather than using it to provide for safer, more humane living
 8
 9   conditions for detainees at Adelanto.
10                           CLASS ACTION ALLEGATIONS
11
           173. Plaintiffs bring this lawsuit as a class action on behalf of themselves and all
12
13   others similarly situated under Federal Rules of Civil Procedure 23(a), 23(b)(2) and

14   23(b)(3). This action satisfies the numerosity, commonality, typicality, adequacy,
15
     predominance, and superiority requirements of those provisions.
16
17   A.    Class Definitions

18         174. The California Wage Class. For Plaintiffs’ claims arising under the
19
     California Labor Code and IWC Wage Order No. 5, the California Unfair Competition
20
     Law, and the common law of unjust enrichment, Plaintiffs seek to certify the following
21
22   class: All civilly detained immigrants who (i) were detained at the Adelanto ICE
23
     Processing Center any time between December 19, 2014 and the date of final judgment
24
     in this matter, and either (ii) participated in the Voluntary Work Program at any point
25
26   during their detention, or (iii) performed work for no compensation in the


                                                34
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 36 of 55 Page ID
                                  #:1670



 1   Uncompensated Work Program pending their participation in the Voluntary Work
 2
     Program, or (iv) performed work for no compensation pursuant to the Adelanto
 3
     Housing Unit Sanitation Policy (the “California Wage Class”).
 4
 5          175. The California Forced Labor Class. For Plaintiffs’ claim for forced labor
 6   arising under the California Trafficking Victims Protection Act, Plaintiffs seek to certify
 7
     the following class: All civil immigration detainees who (i) were detained at the Adelanto
 8
 9   ICE Processing Center any time between May 1, 2011 and the date of final judgment in
10   this matter, and (ii) performed janitorial, maintenance, or other work at the Adelanto
11
     ICE Processing Center above and beyond the four personal housekeeping tasks
12
13   enumerated in ICE PBNDS § 5.8.V.C (the “California Forced Labor Class”).

14          176. The Nationwide HUSP Class. For Plaintiffs’ claim for forced labor
15
     arising under the federal Trafficking Victims Protection Act, Plaintiffs seek to certify the
16
17   following class: All civilly detained immigrants who (i) were detained at any civil

18   immigration detention center owned or operated by GEO in the United States between
19
     December 19, 2007 and the date of final judgment in this matter, and (ii) performed
20
     janitorial, maintenance, or other work anywhere in any GEO civil immigration detention
21
22   facility above and beyond the four personal housekeeping tasks enumerated in ICE
23
     PBNDS § 5.8.V.C (the “Nationwide HUSP Class”).
24
            177. Excluded from the definition of the Nationwide HUSP Class are the
25
26   following: (1) individuals detained in GEO’s family residential detention facility in


                                                 35
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 37 of 55 Page ID
                                  #:1671



 1   Karnes City, Texas; (2) individuals detained in the Alexandria Staging Facility in
 2
     Alexandria, Louisiana; (3) any individual detained in the custody of the U.S. Marshalls
 3
     or any other law enforcement agency at a GEO facility where the company also detains
 4
 5   civil immigration detainees pursuant to contracts with ICE; and (4) civilly detained
 6   immigrants detainees held at the Aurora ICE Processing Center in Aurora, Colorado at
 7
     any time before October 22, 2014.
 8
 9          178. The Adelanto Forced Labor Class. For Plaintiffs’ claim for attempted
10   forced labor arising under the federal Trafficking Victims Protection Act, Plaintiffs seek
11
     to certify the following class: All civilly detained immigrants who (i) were detained at the
12
13   Adelanto ICE Processing Center any time between May 1, 2011 and the date of final

14   judgment in this matter, and (ii) participated in the Work Program or Uncompensated
15
     Work Program at any point during their detention. (The “Adelanto Forced Labor
16
17   Class”).

18          179. Excluded from each class definition are the defendants, their officers,
19
     directors, management, subsidiaries, and affiliates, and all federal governmental entities.
20
     Plaintiffs reserve the right to revise the class definitions based upon information learned
21
22   through discovery.
23
     B.     Class Certification Requirements under Rule 23
24
            180. Numerosity: Rule 23(a)(1). Each class is so numerous that joinder of all
25
26   members is impracticable. Plaintiffs do not know the exact size of the classes, since that


                                                 36
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 38 of 55 Page ID
                                  #:1672



 1   information is within the control of GEO. However, Adelanto can house up to 1,940
 2
     individuals, with a guaranteed minimum of 1,455 filled beds daily. Further, “the total
 3
     number of participants in the Work Program at the Adelanto Facility since December
 4
 5   19, 2007 exceeds 1,000.” ECF 45 at 6. With respect to the Nationwide HUSP Class,
 6   GEO’s facilities house more than 10,000 civilly detained immigrants each night, all of
 7
     whom are subject to the uncompensated labor requirements and corresponding threats
 8
 9   of GEO’s HUSPs and facility discipline policies. Accordingly, Plaintiffs allege that the
10   number of class members for each class is numbered in the thousands. Membership in
11
     each class is readily ascertainable from GEO’s detention and employment records.
12
13         181. Commonality and Predominance: Rules 23(a)(2) and 23(b)(3). There

14   are numerous questions of law or fact common to each class, and those issues
15
     predominate over any question affecting only individual class members.
16
17         182. With respect to the California Wage Class, the common legal and factual

18   issues include the following:
19
                  a. Whether GEO is an “employer” and the detained immigrant workers
20                   are “employees” under the California Minimum Wage Law (“MWL”);
21
                  b. Whether Plaintiffs and California Wage Class Members are entitled to
22                   the protections of the California Minimum Wage Order;
23
                  c. Whether Plaintiffs and California Wage Class Members performed
24                   compensable work;
25
                  d. Whether Plaintiffs and California Wage Class Members were paid $1
26                   per day for their labor;


                                               37
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 39 of 55 Page ID
                                  #:1673



 1                e. Whether GEO was unjustly enriched by paying subminimum wages to
                     its detained immigrant workers;
 2

 3                f. Whether GEO engaged in conduct that violated California law –
                     including the California Minimum Wage Order, and the California
 4
                     Unfair Competition Law;
 5
                  g. Whether Plaintiffs and California Wage Class Members are entitled to
 6
                     equitable relief, including injunctive and declaratory relief; and
 7
                  h. Whether Plaintiffs and California Wage Class Members are entitled to
 8
                     damages and other monetary relief and, if so, in what amount.
 9
           183. With respect to the California Forced Labor Class, common legal and
10
11   factual issues include the following:
12                a. Whether GEO unlawfully forces, coerces, or otherwise compels civil
13                   immigration detainees at Adelanto to work for no compensation;
14                b. Whether GEO obtains detained immigrant labor through threats of
15                   serious harm or abuse of legal process;
16                c. Whether GEO’s HUSPs require detained immigrants to perform
17                   janitorial, maintenance, or other work above and beyond the four
                     personal housekeeping tasks enumerated in the ICE PBNDS;
18

19                d. Whether GEO’s conduct violates the California Trafficking Victims
                     Protection Act;
20
21                e. Whether Plaintiffs and California Forced Labor Class Members are
                     entitled to equitable relief, including injunctive and declaratory relief;
22                   and
23
                  f. Whether Plaintiffs and California Forced Labor Class Members are
24                   entitled to damages and other monetary relief and, if so, in what
                     amount.
25
26


                                                38
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 40 of 55 Page ID
                                  #:1674



 1         184. With respect to the Nationwide HUSP Class, common legal and factual
 2
     issues include the following:
 3
                  a. Whether GEO forces, coerces, or otherwise compels civil immigration
 4
                     detainees at its civil immigration detention centers nationwide to work
 5                   for no compensation;
 6
                  b. Whether GEO threatens detained immigrants with serious harm or
 7                   abuse of legal process for refusing or failing to perform uncompensated
                     work;
 8
 9                c. Whether GEO maintains HUSPs at its civil immigration detention
                     centers nationwide;
10
11                d. Whether GEO’s HUSPs require detained immigrants to perform
                     janitorial, maintenance, or other work above and beyond the four
12                   personal housekeeping tasks enumerated in the ICE PBNDS;
13
                  e. Whether GEO’s conduct violates the federal Trafficking Victims
14                   Protection Act;
15
                  f. Whether Plaintiffs and Nationwide HUSP Class Members are entitled
16                   to equitable relief, including injunctive and declaratory relief; and
17
                  g. Whether Plaintiffs and Nationwide HUSP Class Members are entitled
18                   to damages and other monetary relief and, if so, in what amount.
19
           185. With respect to the Adelanto Forced Labor Class, common legal and
20
     factual issues include the following:
21
22                a. Whether GEO withholds basic living necessities from immigrants
                     detained at Adelanto;
23
24                b. Whether GEO attempts to compel detainees to work, either through
                     the Work Program or otherwise, through threats of serious harm;
25
26
                  c. Whether a reasonable person would provide labor to GEO under the
                     circumstances present here;

                                               39
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                               5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 41 of 55 Page ID
                                  #:1675



 1                 d. Whether GEO’s conduct violates the federal Trafficking Victims
                      Protection Act; and
 2

 3                 e. Whether Plaintiffs and Adelanto Forced Labor Class Members are
                      entitled to equitable relief, including injunctive and declaratory relief.
 4
 5          186. Typicality: Rule 23(a)(3). The claims asserted by Plaintiffs are typical of

 6   the claims of the Classes, in that the representative plaintiffs, like all class members, were
 7
     paid subminimum wages – or nothing at all – while employed by GEO at the Adelanto
 8
 9   Facility. Each Plaintiff, like each class member, was subject to similar GEO policies and

10   practices, including the HUSP and the Work Program, and each faced the threat of
11
     serious harm for refusing to work. Each member of each proposed class has been
12
     similarly injured by GEO’s misconduct.
13

14          187. Adequacy: Rule 23(a)(4). Plaintiffs will fairly and adequately protect the
15
     interests of the classes. Plaintiffs have retained attorneys experienced in class and
16
     complex litigation, including wage and hour class action litigation. Plaintiffs intend to
17
18   vigorously prosecute this litigation. Neither Plaintiffs nor their counsel have interests
19   that conflict with the interests of the other class members.
20
            188. Superiority: Rules 23(b)(3). Plaintiffs and the Class Members have all
21
22   suffered and will continue to suffer harm and damages as a result of GEO’s wrongful
23   conduct. A class action is superior to other available methods for the fair and efficient
24
     adjudication of the controversy. Treatment as a class action will permit a large number
25
26   of similarly situated persons to adjudicate their common claims in a single forum


                                                  40
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                     5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 42 of 55 Page ID
                                  #:1676



 1   simultaneously, efficiently, and without the duplication of effort and expense that
 2
     numerous individual actions would engender. Class treatment will also permit the
 3
     adjudication of claims by many members of the proposed classes who could not
 4
 5   individually afford to litigate a claim such as is asserted in this complaint. This class
 6   action likely presents no difficulties in management that would preclude maintenance as
 7
     a class action.
 8
 9             189. Rule 23(b)(2). This action concerns GEO policies and practices that place
10   every detainee at the Adelanto and GEO’s other civil immigration detention facilities in
11
     peril of wage theft, forced labor, attempted forced labor, and serious harm. All members
12
13   of the California Forced Labor Class, Nationwide HUSP Class, and Adelanto Forced

14   Labor Class seek the same injunctive relief. Accordingly, final injunctive relief or
15
     corresponding declaratory relief is appropriate respecting the class as a whole.
16
17                                      CAUSES OF ACTION

18                                         COUNT I
19
                              CALIFORNIA MINIMUM WAGE LAW
                               Cal. Labor Code §§ 1194, 1197, 1197.1
20
               190. Plaintiffs reallege and incorporate by reference herein all allegations above.
21
22             191. The California Legislature set the following minimum wages for 2011-
23
     2019:19
24
25
26   19
          See http://www.dir.ca.gov/iwc/MinimumWageHistory.htm/;
          https://www.dir.ca.gov/dlse/faq_minimumwage.htm
                                                   41
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                     5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 43 of 55 Page ID
                                  #:1677



 1          January 1, 2019        $12.00 for employers with 26 employees or more
 2
            January 1, 2017        $10.50 for employers with 26 employees or more
 3
            January 1, 2014        $9.00
 4
 5          January 1, 2008        $8.00
 6
 7
           192. The minimum wage is an obligation of the employer and cannot be waived
 8
 9   by any agreement.
10
           193. Detained immigrants at the Adelanto Facility do not forfeit their rights to
11
     wage protections.
12
13         194. Employees protected by California’s minimum wage laws must be paid at
14   least the set hourly minimum wage.
15
           195. Detained immigrants at the Adelanto Facility who participate in the Work
16
17   Program qualify as employees of GEO under California law.
18         196. GEO qualifies as an employer under California law, including Industrial
19
     Wage Commission (“IWC”) Order 5.
20
21         197. Labor in the immigration detention context is not intended as a punitive

22   measure.
23
           198. GEO does not compensate detained immigrants the state minimum wage
24
25   for the work they performed at the Adelanto Facility. Instead, GEO pays detainees $1

26


                                              42
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 44 of 55 Page ID
                                  #:1678



 1   per day – or nothing at all -- for work they perform at the Facility. Sometimes, GEO
 2
     pays detainees with extra food, batteries, socks, or boxers.
 3
            199. Plaintiffs and California Wage Class Members have suffered damages in an
 4
 5   amount to be determined at trial.
 6          200. Plaintiffs and California Wage Class Members are entitled to recover
 7
     unpaid minimum wages and other monetary damages, including exemplary damages.
 8
 9   C.R.S. § 13- 21-102.
10          201. Plaintiffs and California Wage Class Members are entitled to recover their
11
     reasonable attorney’s fees and costs.
12
13          202. Plaintiffs and California Wage Class Members are entitled to equitable

14   relief, including injunctive and declaratory relief.
15
                                            COUNT II
16                                  UNJUST ENRICHMENT
17                                   California Common Law

18          203. Plaintiffs reallege and incorporate by reference herein all allegations above.
19
            204. GEO materially and significantly reduced its labor costs and expenses, and
20
     increased its profits, because Plaintiffs and California Wage Class Members perform
21
22   undercompensated labor.
23
            205. Plaintiffs and California Wage Class Members conferred non-gratuitous
24
     benefits upon GEO by performing work for $1 per day, for which GEO would
25
26   otherwise have had to pay at least the applicable minimum wage or more, thereby


                                                  43
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 45 of 55 Page ID
                                  #:1679



 1   significantly and materially increasing GEO’s profits, unjustly enriching GEO at the
 2
     expense of and detriment to Plaintiffs and California Wage Class Members.
 3
           206. GEO’s retention of any benefit collected directly and indirectly from this
 4
 5   uncompensated labor violated principles of justice, equity, and good conscience.
 6         207. As a direct and proximate result of GEO’s forced labor practices, Plaintiffs
 7
     and California Wage Class Members have suffered concrete harm and injury, including
 8
 9   physical and emotional injury, monetary loss, and the unlawful violation of their rights.
10         208. Plaintiffs and California Wage Class Members have suffered damages in an
11
     amount to be determined at trial.
12
13         209. Plaintiffs and California Wage Class Members are entitled to recover

14   exemplary damages.
15
           210. Plaintiffs and California Wage Class Members are entitled to recover the
16
17   benefits GEO has unjustly obtained through their un- or under-compensated labor.

18         211. Plaintiffs and California Wage Class Members are entitled to recover their
19
     reasonable attorney’s fees and costs.
20
                                       COUNT III
21
                      CALIFORNIA UNFAIR COMPETITION LAW
22                        Cal. Bus. & Prof. Code § 17200, et seq.
23
           212. Plaintiffs reallege and incorporate by reference herein all allegations above.
24
           213. California’s    Unfair       Competition   Law   (“UCL”)    prohibits     unfair
25
26   competition, defined as “any unlawful, unfair or fraudulent business act or practice and


                                                  44
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 46 of 55 Page ID
                                  #:1680



 1   unfair, deceptive, untrue or misleading advertising and any act prohibited by [California’s
 2
     False Advertising Law].” Cal. Bus. & Prof. Code § 17200.
 3
            214. GEO willfully violated, and continues to violate, the “unlawful” prong of
 4
 5   the UCL by violating California law.
 6          215. The acts, omissions, and practices of GEO constitute unfair and unlawful
 7
     business acts and practices under the UCL in that GEO’s conduct offends public policy
 8
 9   against forced labor, and seeks to profit by violating Plaintiffs’ rights under state and
10   federal law.
11
            216. As a direct and proximate result of GEO’s unlawful and unfair business
12
13   practices, Plaintiffs and California Wage Class Members have suffered economic injury.

14          217. Plaintiffs and California Wage Class Members have suffered damages in an
15
     amount to be determined at trial.
16
17          218. Plaintiffs and California Wage Class Members are entitled to recover their

18   reasonable attorney’s fees and costs.
19
                                 COUNT IV
20                           FORCED LABOR
             CALIFORNIA TRAFFICKING VICTIMS PROTECTION ACT
21
                            Cal. Civ. Code § 52.5
22
            219. Plaintiffs reallege and incorporate by reference herein all allegations above.
23
24          220. Plaintiffs and California Forced Labor Class Members are victims of forced
25
     labor as defined by Cal. Civ. Code § 52.5.
26


                                                  45
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 47 of 55 Page ID
                                  #:1681



 1          221. Pursuant to the California Trafficking Victims Protection Act, Cal. Civ.
 2
     Code § 52.5, “a victim of human trafficking, as defined in Section 236.1 of the Penal
 3
     Code, may bring a civil action for actual damages, compensatory damages, punitive
 4
 5   damages, injunctive relief, any combination of those, or any other appropriate relief.”
 6          222. Human trafficking is defined as the deprivation or violation of the personal
 7
     liberty of another “with the intent to obtain forced labor or services.” Cal. Penal Code
 8
 9   § 236.1.
10          223. Forced labor or services is defined as “labor or services that are performed
11
     or provided by a person and are obtained or maintained through force, fraud, duress, or
12
13   coercion, or equivalent conduct that would reasonably overbear the will of the

14   person.” Cal. Penal Code § 236.1(h)(5).
15
            224. GEO violates Cal. Civ. Code § 52.5 by knowingly maintaining corporate
16
17   policies and uniform practices at Adelanto aimed at obtaining free detainee labor and

18   services by:
19
                    a. Forcing or coercing Plaintiffs and California Forced Labor Class
20                     Members to perform uncompensated janitorial, maintenance, or other
                       work at the Adelanto Facility above and beyond the four personal
21
                       housekeeping tasks enumerated in the ICE PBNDS pursuant to GEO’s
22                     HUSP;
23
                    b. Forcing or coercing Plaintiffs and California Forced Labor Class
24                     Members to perform uncompensated janitorial, maintenance, or other
                       work at the Adelanto Facility pursuant to GEO’s Uncompensated
25
                       Work Program Policy;
26


                                                46
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                 5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 48 of 55 Page ID
                                  #:1682



 1                 c. Threatening Plaintiffs and California Forced Labor Class Members with
                      physical restraint and/or serious harm, including solitary confinement,
 2
                      referral to an ICE officer, or criminal prosecution, if they refuse to
 3                    provide their uncompensated labor; and
 4
                 d. Actually subjecting Plaintiffs and California Forced Labor Class
 5                  Members with physical restraint and/or serious harm, including solitary
                    confinement, referral to an ICE officer, or criminal prosecution, if they
 6
                    refuse to provide their uncompensated labor.
 7          225. GEO materially and significantly reduced its labor costs and expenses, and
 8   increased its profits, by unlawfully forcing and coercing Plaintiffs and California Forced
 9
     Labor Class Members to perform uncompensated labor. In order to drive profits, GEO
10
11   acted with the intent to obtain forced labor or services from its detainees.
12          226. Plaintiffs and California Forced Labor Class Members have suffered
13
     damages in an amount to be determined at trial.
14
15          227. Plaintiffs and California Forced Labor Class Members are entitled to

16   recover from GEO all amounts that GEO has wrongfully and improperly obtained, and
17
     GEO should be required to disgorge to Plaintiffs and California Forced Labor Class
18

19
     Members the benefits it has unjustly obtained.

20          228. Plaintiffs and California Forced Labor Class Members are also entitled to
21
     recover compensatory and punitive damages.
22
            229. Plaintiffs and California Forced Labor Class Members are entitled to
23
24   declaratory and injunctive relief.
25
            230. Plaintiffs and California Forced Labor Class Members are entitled to
26
     recover their reasonable attorney’s fees and costs.

                                                47
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 49 of 55 Page ID
                                  #:1683



 1                                  COUNT V
                               FORCED LABOR
 2
               FEDERAL TRAFFICKING VICTIMS PROTECTION ACT
 3                       18 U.S.C. §§ 1589(a) and 1594(a)
 4
            231. Plaintiffs and Nationwide HUSP Class Members are victims of forced
 5
     labor as defined by the federal Trafficking Victims Protection Act.
 6
 7          232. 18 U.S.C. §§ 1589(a) and 1594(a) prohibits any entity from knowingly
 8   providing or obtaining the labor of a person “by means of any scheme, plan, or pattern
 9
     intended to cause the person to believe that, if that person did not perform such labor
10
11   or services, that person or another person would suffer serious harm or physical
12   restraint.” 18 U.S.C. § 1589(a).
13
            233. Serious harm is defined as “any harm, whether physical or nonphysical,
14
15   including psychological, financial, or reputational harm, that is sufficiently serious, under

16   all the surrounding circumstances, to compel a reasonable person of the same
17
     background and in the same circumstances to perform or to continue performing labor
18

19
     or services in order to avoid incurring that harm.” 18 U.S.C. § 1589(c).

20          234. GEO provides or obtains the labor or services of Plaintiffs and Nationwide
21
     HUSP Class Members by means of physical restraint or threats of physical restraint to
22
     Plaintiffs and others. 18 U.S.C. § 1589(a)(1).
23
24          235. GEO also provides or obtains the labor or services of Plaintiffs and
25
     Nationwide HUSP Class Members by means of serious harm or threats of serious harm.
26
     18 U.S.C. § 1589(a)(2).

                                                  48
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                    5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 50 of 55 Page ID
                                  #:1684



 1             236. GEO provided or obtained the labor or services of Plaintiffs and
 2
     Nationwide HUSP Class Members by means of a scheme, plan, or pattern intended to
 3
     cause them to believe that, if they did not perform such labor or services, they would
 4
 5   suffer serious harm or physical restraint, including solitary confinement. 18 U.S.C. § 1589
 6   (a)(4).
 7
               237. GEO violates 18 U.S.C. §§ 1589(a) and 1594(a) by knowingly maintaining
 8
 9   corporate policies and uniform practices at most of its civil immigration detention
10   centers aimed at obtaining free detainee labor and services by:
11
                     a. Forcing or coercing Plaintiffs and Nationwide HUSP Class Members
12                      to perform uncompensated janitorial, maintenance, or other work at a
13                      GEO civil immigration detention facility above and beyond the four
                        personal housekeeping tasks enumerated in the ICE PBNDS pursuant
14                      to GEO’s HUSPs;
15
                     b. Threatening Plaintiffs and Nationwide HUSP Class Members with
16                      physical restraint and/or serious harm, including solitary confinement,
17                      referral to an ICE officer, or criminal prosecution, if they refuse to
                        provide their uncompensated labor; and
18

19
                     c. Actually subjecting Plaintiffs and Nationwide HUSP Class Members
                        with physical restraint and/or serious harm, including solitary
20                      confinement, referral to an ICE officer, or criminal prosecution, if they
                        refuse to provide their uncompensated labor.
21
22             238. GEO materially and significantly reduced its labor costs and expenses, and
23
     increased its profits, by unlawfully forcing and coercing Plaintiffs and Nationwide HUSP
24
     Class Members to perform uncompensated labor. In order to drive profits, GEO acted
25
26   with the intent to obtain forced labor or services from its detainees.


                                                   49
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                     5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 51 of 55 Page ID
                                  #:1685



 1          239. Plaintiffs and Nationwide HUSP Class Members have suffered damages in
 2
     an amount to be determined at trial.
 3
            240. Plaintiffs and Nationwide HUSP Class Members are entitled to recover
 4
 5   from GEO all amounts that GEO has wrongfully and improperly obtained, and GEO
 6   should be required to disgorge to Plaintiffs and Nationwide HUSP Class Members the
 7
     benefits it has unjustly obtained.
 8
 9          241. Plaintiffs and Nationwide HUSP Class Members are also entitled to
10   recover compensatory and punitive damages.
11
            242. Plaintiffs and Nationwide HUSP Class Members are entitled to declaratory
12
13   and injunctive relief.

14          243. Plaintiffs and Nationwide HUSP Class Members are entitled to recover
15
     their reasonable attorney’s fees and costs.
16
17                                 COUNT VI
                  FORCED AND ATTEMPTED FORCED LABOR
18             FEDERAL TRAFFICKING VICTIMS PROTECTION ACT
19
                         18 U.S.C. §§ 1589(a) and 1594(a)

20          244. Plaintiffs reallege and incorporate by reference herein all allegations above.
21
            245. Plaintiffs and Adelanto Forced Labor Class Members are victims of forced
22
     labor and attempted forced labor as defined by 18 U.S.C. §§ 1589(a) and 1594(a).
23
24          246. GEO attempts to violate 18 U.S.C. § 1589(a)(2) by knowingly maintaining
25
     corporate policies and uniform practices at the Adelanto Facility aimed at obtaining free
26
     or nearly free detainee labor and services by:

                                                   50
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 52 of 55 Page ID
                                  #:1686



 1                a. Withholding daily necessities from Plaintiffs and Adelanto Forced
                     Labor Class Members, thereby forcing them to work for subminimum
 2
                     wages in order to buy those daily necessities for themselves and avoid
 3                   serious harm, including, but not limited to, malnutrition, unsanitary
                     living quarters, extreme isolation, and unhygienic conditions of
 4
                     confinement; and
 5
                  b. Threatening Plaintiffs and Adelanto Forced Labor Class Members with
 6
                     physical restraint, serious harm, including solitary confinement, referral
 7                   to an ICE officer, criminal prosecution, and abuse of law or legal
                     process, if they refuse to provide their labor, organize a work stoppage,
 8                   or participate in a work stoppage.
 9
           247. GEO further violated 18 U.S.C. §§ 1589 and 1594 by maintaining a
10
11   corporate policy and uniform practice at the Adelanto Facility of threatening Plaintiffs
12   and Adelanto Forced Labor Class Members with serious harm, including solitary
13
     confinement, referral to an ICE officer, or criminal prosecution if they refused to work.
14
15         248. GEO attempts and perpetrates the offense of forced labor against

16   Plaintiffs and Adelanto Forced Labor Class Members.
17
           249. GEO knowingly benefitted financially from participation in a venture
18

19
     GEO knew or should have known engaged in unlawful coercion of labor in violation of

20   18 U.S.C. §§ 1589(a) and 1594(a).
21
           250. Plaintiffs and Adelanto Forced Labor Class Members have suffered
22
     damages in an amount to be determined at trial.
23
24         251. Plaintiffs and Adelanto Forced Labor Class Members are entitled to
25
     recover compensatory and punitive damages.
26


                                                51
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                   5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 53 of 55 Page ID
                                  #:1687



 1         252. Plaintiffs and Adelanto Forced Labor Class Members are entitled to
 2
     recover their reasonable attorney’s fees and costs.
 3
                                    PRAYER FOR RELIEF
 4
 5         WHEREFORE, Plaintiffs, individually and on behalf of the Classes they seek to
 6   represent, request that the Court:
 7
                  a. Certify this action as a class action, with four classes as defined above;
 8
 9                b. Find that Plaintiffs are proper representatives of the Classes and
                     appoint the undersigned as Class Counsel;
10
11                c. Order GEO to pay for notifying Class Members of the pendency of
                     this suit;
12
13                d. Order disgorgement of GEO’s unjustly-acquired revenue, profits, and
                     other benefits resulting from its unlawful conduct;
14
15                e. Award declaratory and other equitable relief as is necessary to protect
                     the interests of Plaintiffs and Class Members;
16
17                f. Award injunctive relief as is necessary to protect the interests of
                     Plaintiffs and Class Members, including enjoining GEO from
18                   continuing to conduct business through the unlawful and unfair
19
                     practices alleged herein;

20                g. Award Plaintiffs and Class Members monetary damages for lost wages
                     in an amount to be determined at trial;
21
22                h. Award Plaintiffs and Class Members their reasonable litigation
                     expenses and attorneys’ fees; and
23
24                i. Award any further relief that the Court deems just and equitable.
25
26


                                                52
      PLAINTIFFS’ THIRD AMENDED COMPLAINT                                  5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 54 of 55 Page ID
                                  #:1688



 1   Dated:     August 16, 2019            __/s/ Lydia Wright _____________
                                           Korey A. Nelson (admitted pro hac vice)
 2
                                           knelson@burnscharest.com
 3                                         LA Bar # 30002
                                           Lydia A. Wright (admitted pro hac vice)
 4
                                           lwright@burnscharest.com
 5                                         LA Bar # 37926
                                           C. Jacob Gower (admitted pro hac vice)
 6
                                           jgower@burnscharest.com
 7                                         LA Bar # 34564
                                           BURNS CHAREST LLP
 8                                         365 Canal Street, Suite 1170
 9                                         New Orleans, LA 70130
                                           Telephone: (504) 799-2845
10                                         Facsimile: (504) 881-1765
11
                                           R. Andrew Free (admitted pro hac vice)
12                                         andrew@immigrantcivilrights.com
13                                         TN Bar # 030513
                                           LAW OFFICE OF R. ANDREW FREE
14                                         P.O. Box 90568
15                                         Nashville, TN 37209
                                           Telephone: (844) 321-3221
16                                         Facsimile: (615) 829-8959
17
                                           Nicole Ramos (admitted pro hac vice)
18                                         nicole@alotrolado.org
19
                                           NY Bar # 4660445
                                           AL OTRO LADO
20                                         511 E. San Ysidro Blvd., # 333
                                           San Ysidro, CA 92173
21
                                           Telephone: (619) 786-4866
22
                                           Robert Ahdoot (CA Bar # 172098)
23
                                           rahdoot@ahdootwolfson.com
24                                         Tina Wolfson (CA Bar # 174806)
                                           twolfson@ahdootwolfson.com
25
                                           Theodore W Maya (CA Bar # 223242)
26                                         tmaya@ahdootwolfson.com
                                           AHDOOT & WOLFSON, PC

                                             53
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                               5:17-cv-02514-JGB
Case 5:17-cv-02514-JGB-SHK Document 167-2 Filed 08/16/19 Page 55 of 55 Page ID
                                  #:1689



 1                                         10728 Lindbrook Drive
                                           Los Angeles, California 90024-3102
 2
                                           Telephone: (310) 474-9111
 3                                         Fax: (310) 474-8585
 4
                                           Will Thompson (CA Bar # 289012)
 5                                         wthompson@burnscharest.com
                                           Warren Burns (admitted pro hac vice)
 6
                                           wburns@burnscharest.com
 7                                         TX Bar # 24053119
                                           Daniel H. Charest (admitted pro hac vice)
 8                                         dcharest@burnscharest.com
 9                                         TX Bar # 24057803
                                           BURNS CHAREST LLP
10                                         900 Jackson St., Suite 500
11                                         Dallas, Texas 75202
                                           Telephone: (469) 904-4550
12                                         Facsimile: (469) 444-5002
13

14                                         Attorneys for Plaintiffs.
15
16
17
18

19
20
21
22
23
24
25
26


                                             54
     PLAINTIFFS’ THIRD AMENDED COMPLAINT                                5:17-cv-02514-JGB
